FILED
                           NOT FOR PUBLICATION                              MAR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TROY BJUGAN and ASHLI BJUGAN,                    No. 13-35927

              Plaintiffs - Appellants,           D.C. No. 3:12-cv-01423-HU

 v.
                                                 MEMORANDUM*
STATE FARM FIRE AND CASUALTY
INSURANCE COMPANY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                 Dennis James Hubel, Magistrate Judge, Presiding

                            Submitted March 11, 2016**
                                Portland, Oregon

Before: BERZON and WATFORD, Circuit Judges, and WALTER,*** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Donald E. Walter, Senior District Judge for the U.S.
District Court for the Western District of Louisiana, sitting by designation.
                                                                           Page 2 of 3
      Before the magistrate judge, Troy and Ashli Bjugan argued that the losses

for which they seek recovery did not fall within the policy’s exclusion for losses

either consisting of, or directly and immediately caused by “domestic animals,”

because the cats hoarded by their tenant were not domestic animals. They have

abandoned that argument on appeal. They argue instead that their policy is

ambiguous as to whether it excludes from coverage all damage directly and

immediately caused by domestic animals, or only such damage that is predictable

and preventable and thus akin to ordinary wear and tear. We need not decide

whether this argument was adequately presented to the magistrate judge because,

in any event, it is unavailing. Read in the context of the policy as a whole, see

Hoffman Construction Co. of Alaska v. Fred S. James & Co., of Oregon, 836 P.2d
703, 706–07 (Or. 1992), the domestic-animals exclusion unambiguously excludes

coverage for all losses directly and immediately caused by domestic animals. The

canon of noscitur a sociis does not support the Bjugans’ narrower reading of the

domestic-animals exclusion. Indeed, such a reading would render that exclusion

superfluous, as another provision of the policy expressly excludes losses caused by

or consisting of ordinary wear and tear. See Cain Petroleum Inc. v. Zurich

American Insurance Co., 197 P.3d 596, 600 (Or. Ct. App. 2008).
                                                                        Page 3 of 3
      Because the policy unambiguously excluded coverage for losses directly and

immediately caused by cats, we conclude that the magistrate judge did not err by

entering summary judgment for the defendant.

      AFFIRMED.